Case: 13-1187    Document: 46    Page: 1   Filed: 08/01/2013




          CORRECTED ORDER: AUGUST 1, 2013
           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     MACLEAN-FOGG COMPANY, AND FISKARS
          BRANDS, INCORPORATED,
                 Plaintiffs,

                           AND

    NINGBO YILI IMPORT & EXPORT CO., LTD.,
                   Plaintiff,

                           AND

                EVERGREEN SOLAR, INC.,
                   Plaintiff-Appellant,

                           AND

       EAGLE METALS DISTRIBUTORS, INC.,
               Plaintiff-Appellant,

                            v.

                    UNITED STATES,
                    Defendant-Appellee,

                           AND
Case: 13-1187    Document: 46     Page: 2   Filed: 08/01/2013




  MACLEAN-FOGG COMPANY    v. US                                2


       ALUMINUM EXTRUSIONS FAIR TRADE
                COMMITTEE,
               Defendant-Appellee.

                  ______________________

                        2013-1187
                  ______________________

    Appeal from the United States Court of International
 Trade in consolidated Nos. 11-CV-0209, 11-CV-0210, 11-
 CV-0220, and 11-CV-0221, Chief Judge Donald C. Pogue.
                  ______________________

                      ON MOTION
                  ______________________

                        ORDER
     Appellants Evergreen Solar, Inc. and Eagle Metal
 Distributors, Inc. move without opposition to reinstate the
 appeal and move out of time to file the joint appendix.
     On July 29, 2013, this appeal was dismissed for fail-
 ure to timely file the joint appendix electronically. The
 appellants have now submitted the appendix electronical-
 ly.
    Upon consideration thereof,
    IT IS ORDERED THAT:
      The motions are granted. The mandate is recalled, the
 court’s July 29, 2013 dismissal order is vacated, the
 appeal is reinstated, and the joint appendix is accepted
 for filing.
Case: 13-1187   Document: 46     Page: 3   Filed: 08/01/2013




  MACLEAN-FOGG COMPANY   v. US                             3




                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk

 s21